Case 4:19-cv-00680-RWS-KPJ Document 42 Filed 09/09/21 Page 1 of 2 PageID #: 448




                             UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

  DIANA JAY,                                      §
                                                  §
        Plaintiff,                                §
                                                  §
  v.                                              §    Civil Action No. 4:19-cv-680-RWS-KPJ
                                                  §
  SPECIALIZED LOAN SERVICING, LLC,                §
                                                  §
        Defendant.                                §

                                              ORDER

        The above-titled and numbered action was referred to a United States Magistrate Judge

 pursuant to 28 U.S.C. § 636. On August 23, 2021, the Magistrate Judge entered proposed findings

 of fact and recommendation (the “Report”) (Docket No. 41) that Defendant Specialized Loan

 Servicing, LLC’s (“SLS”) Motion for Summary Judgment (the “Motion”) (Docket No. 33) be

 granted.

        Because no objections to the Magistrate Judge’s Report have been filed, neither party is

 entitled to de novo review by the District Judge of those findings, conclusions, and

 recommendations, and except on grounds of plain error, they are barred from appellate review of

 the unobjected-to factual findings and legal conclusions accepted and adopted by the District

 Court. Douglass v. United Servs. Auto. Assoc., 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc),

 superseded by statute on other grounds, 28 U.S.C. § 636(b)(1) (extending time to file objections

 from ten to fourteen days). Nonetheless, the Court has reviewed the Motion (Docket No. 33) and

 the Magistrate Judge’s Report (Docket No. 41) and agrees with the Report. See United States v.

 Raddatz, 447 U.S. 667, 683 (1980) (“[T]he statute permits the district court to give the magistrate’s

 proposed findings of fact and recommendations ‘such weight as [their] merit commands and the
Case 4:19-cv-00680-RWS-KPJ Document 42 Filed 09/09/21 Page 2 of 2 PageID #: 449




 sound discretion of the judge warrants.’ ”) (quoting Mathews v. Weber, 423 U.S. 261, 275

 (1976). Accordingly, it is hereby

        ORDERED that the Magistrate Judge’s report and recommendation (Docket No. 41) is

 ADOPTED as the opinion of this Court. SLS’s Motion (Docket No. 33) is GRANTED.

        So ORDERED and SIGNED this 9th day of September, 2021.




                                                         ____________________________________
                                                         ROBERT W. SCHROEDER III
                                                         UNITED STATES DISTRICT JUDGE




                                               2
